           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 1 of 22




 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     Laurance H Lee, State Bar No. 301482
 2
     Karen E. Kontz, State Bar No. 300918
 3   Sarah R. Ropelato, State Bar No. 254848
     Sarah J. Steinheimer, State Bar No. 267552
 4   515 12th Street
     Sacramento, CA 95814
 5
     Telephone: (916) 551-2150
 6   Facsimile: (916) 551-2196
     E-mail: llee@lsnc.net
 7
     Attorneys for Plaintiffs Betty Rios,
 8
     Lucille Mendez, Palmer Overstreet,
 9   Sacramento Homeless Organizing Committee

10
                      UNITED STATES DISTRICT COURT FOR THE
11                       EASTERN DISTRICT OF CALIFORNIA
                              SACRAMENTO DIVISION
12

13   BETTY RIOS, LUCILLE MENDEZ,               )    Case No.:
     PALMER OVERSTREET,                        )
14   SACRAMENTO HOMELESS                       )    COMPLAINT FOR DECLARATORY
     ORGANIZING COMMITTEE                      )    AND INJUNCTIVE RELIEF AND
15                                             )    DAMAGES
                   Plaintiffs,                 )
16           v.                                )
                                               )
17   COUNTY OF SACRAMENTO; NAV                 )
     GILL, in his official capacity as         )
18   Sacramento County Executive;              )
     COUNTY OF SACRAMENTO, as                  )
19   Successor Agency for the Redevelopment )
     Agency of the County of Sacramento;       )
20   SACRAMENTO COUNTY SHERIFF’S )
     DEPARTMENT; SCOTT JONES, in his )
21   official capacity as Sacramento County )
     Sheriff; SACRAMENTO HOUSING               )
22   AND REDEVELOPMENT AGENCY;                 )
     LA SHELLE DOZIER, in her official         )
23   capacity as Executive Director of the     )
     Sacramento Housing and                    )
24   Redevelopment Agency; DEPUTY LEE, )
     individually and in his official capacity )
25   as Deputy Sheriff for the County of       )
     Sacramento.                               )
26                                             )
                   Defendants.                 )
27

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                -1-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 2 of 22




 1                              I.    PRELIMINARY STATEMENT

 2         1.        On any given night, more than 3,000 people are homeless in

 3   Sacramento County. These 3,000 individuals must compete against each other for

 4   one of only 762 shelter beds in the County. County of Sacramento, Homeless Plan,

 5   Nov. 30, 2018 at 19. Likewise, Sacramento has a severe shortage of housing that is

 6   available to its lowest income residents—there is a gap of over 57,000 rental units

 7   for such residents in the region. The Gap: A Shortage of Affordable Homes, Nat’l

 8   Low Income Housing Coalition, at Appendix B (March 2019),

 9   https://reports.nlihc.org/sites/default/files/gap/Gap-Report_2019.pdf. In express

10   recognition that these residents cannot obtain shelter or permanent housing,

11   Defendant County of Sacramento declared a Shelter Crisis on October 16, 2018 in

12   an effort to obtain additional funding to address the drastic need for additional

13   shelter beds.

14         2.        Despite acknowledging that unsheltered people have nowhere to be

15   during the day and night, Defendants County of Sacramento and Sacramento

16   County Sheriff’s Department persist in criminalizing those who must sleep and rest

17   on public land in violation of Martin v. City of Boise, 902 F.2d 1031 (9th Cir. 2018).

18         3.        To that end, on April 28, 2019, Defendants suddenly and unexpectedly

19   served a 72 Hour Notice to Vacate (the “Notice”) that informed residents who lived

20   on two adjacent parcels of land located on Stockton Boulevard (“Stockton

21   Encampment”) that they have to leave or face criminal prosecution. Specifically, the

22   Notice stated that “Every person who camps/ lodges or stores property on public

23   lands without permission of the owner is committing a misdemeanor violation.”

24         4.        The Stockton Encampment is a publicly owned lot that has been

25   vacant for almost a decade after Defendant Sacramento Housing and

26   Redevelopment Agency (“SHRA”) purchased it. The residential hotel and mobile

27   home park that were on the site when SHRA purchased it were demolished for the

28
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                   -2-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 3 of 22




 1   purpose of redevelopment that has yet to materialize. At the time of the Notice,

 2   approximately 100 people were residing at the encampment, the lot had dumpster

 3   and trash services along with portable restrooms provided by the County, and a

 4   community of residents unable to access shelter elsewhere.

 5         5.     Three days after issuing the Notice, Defendants deployed a fleet of

 6   Sheriff’s Deputies, some of whom were outfitted with batons and riot gear, and at

 7   least 15 Sheriff vehicles, to remove Plaintiffs from the Stockton Encampment.

 8   Defendants also deployed a helicopter overhead blaring orders to the residents to

 9   disperse or face arrest. During this raid, Defendant County of Sacramento, joined

10   and assisted by the remaining Defendants, illegally displaced and destroyed the

11   personal property of approximately 100 residents. As a result, the residents were

12   forced to frantically take the items they could carry, leave critical items behind, and

13   flee to the surrounding sidewalk and nearby streets. Notably, Defendants did not

14   deploy social service agencies, mental health professionals, or shelter providers.

15         6.     Defendants’ unlawful actions deprived individual Plaintiffs of personal

16   belongings that are critical to their survival, such as clothing, medication, tents and

17   blankets, as well as irreplaceable personal possessions, such as family photographs,

18   records, and documents. Defendants’ actions also criminalized individual Plaintiffs’

19   presence in a public space and traumatically displaced them without a relocation

20   plan, shelter, services or support for the residents. The raid left individual Plaintiffs

21   even more destitute, defenseless, and vulnerable.

22         7.     Defendants have provided no lawful justification to support their

23   threats to arrest people for involuntarily living in public space, nor the seizure and

24   destruction of their life-sustaining property and traumatic forced closure of a lot

25   abandoned by all but a community of Sacramento residents living without shelter.

26   Defendants’ actions during the raid were unnecessary and unconstitutional.

27

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 -3-
            Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 4 of 22




 1                            II.     JURISDICTION AND VENUE

 2          8.     This is a civil rights action arising under 42 U.S.C. § 1983 and the

 3   Fourth, Eighth, and Fourteenth Amendments to the United States Constitution.

 4   This Court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction)

 5   and § 134 (civil rights jurisdiction).

 6          9.     Venue in the Eastern District of California is proper under 28 U.S.C. §

 7   1391(b)(1), because the County of Sacramento is located in this district, and under §

 8   1391(b)(2), because a substantial part of the events giving rise to the claims

 9   occurred in this district.

10                             III.    FACTUAL ALLEGATIONS

11                            THE STOCKTON ENCAMPMENT

12          10.    The Stockton Encampment consists of two undeveloped parcels located

13   at 5700 Stockton Boulevard, Sacramento, California and 5716 Stockton Boulevard,

14   Sacramento, California.

15          11.    The Stockton Encampment was formerly the San Juan Motel and Hood

16   Mobilehome Park. In 2008, SHRA purchased and/or received the parcels with plans

17   to develop affordable housing. To this end, the San Juan Motel and Mobilehome

18   Park were demolished by mid-2010.

19          12.    The land was never developed and remained vacant after the

20   demolition. Individual Plaintiffs and other similarly situated homeless individuals

21   stayed or moved onto the property because they had nowhere else to go. Homeless

22   community members have been residing on the property for the past nine years. In

23   January 2019, SHRA began installation of a wrought-iron fence around the

24   property that is now gated and locked.

25                                        THE NOTICE

26          13.    On April 28, 2019, Defendant Sacramento Sheriff’s Department posted

27   copies of the Notice throughout the Stockton Encampment. The Notice states that

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 -4-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 5 of 22




 1   “Every person who camps/ lodges or stores property on public lands without

 2   permission of the owner is committing a misdemeanor violation.” Additionally, the

 3   Notice further states that a “Site Clean-up” would occur on May 1, 2019 at 8 AM.

 4         14.    The Notice failed to provide meaningful information on how to reclaim

 5   residents’ property if removed by Defendants. Under the “Instructions for

 6   Retrieving Your Property” section, the Notice instructs residents to call “(916)

 7   _______________” to inquire about their property. The Notice further states three

 8   possible storage locations for any collected property, but did not indicate which of

 9   these, if any, would be used.

10         15.    The Notice (1) does not provide meaningful and effective notice to those

11   who would be affected by Defendants’ action; (2) fails to provide essential

12   information on how to retrieve property; (3) does not inform recipients that personal

13   property would be destroyed summarily; and (4) criminalizes sleeping/camping on

14   public property in the absence of available shelter beds despite federal court rulings

15   barring such practices.

16                                         THE RAID

17         16.    Defendants raided the Stockton Encampment on May 1, 2019. At

18   around 8:00 A.M., the initial wave of Sheriff’s Deputies arrived on site and began

19   their operations. Soon after, additional Sheriff’s Deputies, some wearing riot gear

20   and holding batons, formed a line and forced most of the Stockton Encampment

21   residents and community members gathered in support to the sidewalk.

22         17.    The Sheriff’s Department deployed at least 15 Sheriff’s vehicles and

23   one helicopter during this raid. The Sheriff’s vehicles lined the streets of Stockton

24   Boulevard and created physical barriers that controlled access to the Stockton

25   Encampment. The restricted access gave the Sheriff’s Department almost complete

26   control of who was allowed in and out of the Encampment. As residents were

27   pushed further away from their home and belongings, a helicopter circled above,

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                -5-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 6 of 22




 1   repeatedly blaring out warnings that the now displaced residents were unlawfully

 2   assembling and must disperse, or face arrest or physical force.

 3         18.    Once the Sheriff’s Deputies blocked the entrance to the Stockton

 4   Encampment by forming a blockade and locking the gates, the Sheriffs drove back

 5   hoes, dump trucks, garbage trucks, and other vehicles onto the property. Sheriff’s

 6   Department workers indiscriminately hauled and raked away items into the

 7   garbage trucks. The Sheriff’s Department workers did not use care in handling the

 8   individual Plaintiffs’ unabandoned property and treated almost all items as if they

 9   were presumptively trash.

10         19.    While the Sheriffs allowed some residents to enter the property to

11   remove items, many residents—including individual Plaintiffs—were not able to

12   recover all of their property. No warrants were provided prior to the raid, nor any

13   exception to the warrant requirement identified. Additionally, no notice was

14   provided to inform residents where or if the Sheriff’s Department would be

15   collecting and itemizing their property.

16         20.    The displaced residents had nowhere to go after the raid because the

17   County did not have enough shelter beds. On the day in question, two of the largest

18   shelter programs in Sacramento were not open for those seeking shelter. The

19   County’s Winter Sanctuary program is a seasonal shelter, and had already closed

20   for the season. The Railroad Avenue Shelter, operated by the City of Sacramento,

21   permanently closed its doors just before the raid. Further, Defendant Sacramento

22   County’s emergency shelters for individuals without children are by invitation only.

23         21.    The County’s Department of Human Assistance was noticeably absent

24   during the raid.

25   //

26   //

27   //

28
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                   -6-
             Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 7 of 22




 1                                        PLAINTIFFS

 2                                   Betty “Bubbles” Rios

 3           22.   Plaintiff Betty “Bubbles” Rios is and has been a resident of the County

 4   of Sacramento at all relevant times.

 5           23.   Ms. Rios grew up in Rio Linda, a small town located in Sacramento

 6   County. She attended elementary, middle, and high school in the Rio Linda School

 7   District. From 1998 to 2010, Ms. Rios lived in the Hood Mobilehome Park previously

 8   on the Stockton Encampment lot with her family. When Defendant SHRA

 9   demolished the mobilehome park, she was promised relocation and a right to return

10   once they build affordable housing on the site.

11           24.   Through no fault of her own, Ms. Rios was made homeless upon

12   Defendant SHRA’s demolition of the park. With nowhere safe to go and not enough

13   income to afford monthly rent, Ms. Rios has lived at the Stockton Encampment for

14   much of the past nine years. She periodically was forced off the property, but

15   returned because this was her home and she had nowhere else to safely sleep and

16   rest.

17           25.   Ms. Rios resided at the Stockton Encampment because she cannot

18   afford to replace the housing she lost when Defendant SHRA demolished her home

19   and failed to develop a new one. She also could not access an emergency shelter bed.

20   Prior to the raid, she tried calling shelters and service providers on multiple

21   occasions, but the shelters were always full. Additionally, Ms. Rios has no income

22   because she has reached the three-month limit for General Assistance, a cash aid

23   program of last resort for indigent Sacramento residents who have no other means

24   of support. She cannot pay for any type of shelter.

25           26.   At the Stockton Encampment, Ms. Rios slept in a tented tarp. The tarp

26   protected her from the weather while she slept and rested and kept her possessions

27   safe. Ms. Rios had many possessions in the tarp, including clothes, medicine, a

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 -7-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 8 of 22




 1   breathing machine, and a bone stimulator for her arm. The tarp provided her with

 2   privacy from other members of the community. Ms. Rios does not have access to any

 3   other private space where she can store her possessions.

 4         27.    On the day of the raid, Deputy Sheriff Lee injured Ms. Rios. Ms. Rios

 5   was standing outside the gate that separated her from her home, possessions, and

 6   community. She was worried about what would happen to her property and the

 7   other residents that lived at the Stockton Encampment. She was not armed and

 8   was not a threat. Despite these circumstances, Deputy Sheriff Lee grabbed Ms.

 9   Rios’ arm and exerted excessive force that led to injury. Ms. Rios arm, which was

10   previously injured but had substantially healed, was re-broken. Emergency vehicles

11   arrived and took her to the hospital for treatment.

12         28.    When she returned from the hospital several hours later with her arm

13   in a cast, the Sheriff’s workers had already removed a good portion of her property

14   and other property on site. Ms. Rios lost her breathing machine, bone stimulator,

15   and medication in the chaos of the raid, in addition to her clothes and other

16   personal items. Ms. Rios was not told how or if any of her property could be

17   reclaimed.

18         29.    In addition to illegally destroying her needed personal property,

19   Defendants issued Ms. Rios a Notice of Trespass threatening prosecution for

20   trespass on private property under the state Penal Code and Sacramento County

21   Code 9.80.010. She did not know why she received the Notice of Trespass because

22   she had already exited the encampment and at all relevant times had slept on

23   publicly-owned land.

24         30.    Based on the raid and the communications from the Sheriff’s

25   Department before, during and following the raid, Ms. Rios fears that Defendants

26   will continue to use these heavy-handed practices to remove herself and other

27   residents who are currently homeless from public sight, including but not limited to

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                -8-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 9 of 22




 1   threatening prosecution or making actual arrests for sleeping outside with her tent

 2   or blankets, failure to obey orders to move along, or trespass. Approximately a week

 3   after the Sheriff’s Deputy broke her arm, the County offered Ms. Rios temporary

 4   shelter. She is nevertheless still at risk of homelessness in the near future. Ms. Rios

 5   fears that Defendants will prevent her from resting, sleeping or being in public

 6   space, and will seize and destroy more of her property without a warrant and

 7   adequate notice in the future.

 8                                       Lucille Mendez

 9         31.    Plaintiff Lucille Mendez is and has been a resident of the County of

10   Sacramento at all relevant times. Ms. Mendez was born in Sacramento.

11         32.    Ms. Mendez has been homeless for the past 11 years, after her mother

12   passed away. Ms. Mendez has slept in the Stockton Encampment on and off for the

13   past five years. She has been there for the last seven months. Ms. Mendez does not

14   have any income and cannot pay for refuge in housing or motels. Ms. Mendez

15   attempted to get in touch with County navigators to improve her living situation

16   last winter, but was told no one was available to help her. In March, she accepted

17   motel vouchers and was under a roof for several days. Once the vouchers expired,

18   she found herself back at the Stockton Encampment.

19         33.    When Ms. Mendez received the Notice, she did not have access to any

20   private space where she could store her possessions. She was forced to choose which

21   of her possessions she could keep and physically carry, and which the County would

22   potentially take indefinitely or destroy.

23         34.    At the Stockton Encampment, Ms. Mendez slept under a tented tarp.

24   The tarp protected her from the weather and kept her possessions safe. The tarp

25   also provided her with privacy from other members of the community. Ms. Mendez

26   had many personal items under her tarp: clothes, tools, a mattress, blankets, and

27   chairs. It was her home.

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 -9-
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 10 of 22




 1         35.    Ms. Mendez cannot access an emergency shelter bed and involuntarily

 2   lives in public space at the only location where she can meet her basic human needs

 3   for shelter and community: the Stockton Encampment. She has tried calling, but

 4   she has been unable to find any shelter bed that allows her to bring a dog.

 5         36.    On the day of the raid, Ms. Mendez lost almost everything under her

 6   tarp. She no longer has her tools, clothes, mattress, blankets, or chairs. Ms. Mendez

 7   watched the Sheriff’s Deputies throw out her items she did not abandon but was

 8   unable to carry out at the beginning of the raid without any regard to their

 9   apparent condition, utility, and value.

10         37.    After the raid, Ms. Mendez slept in a donated tent outside the locked

11   gates of the Stockton Encampment. Ms. Mendez lived much closer to Stockton

12   Boulevard, a large thoroughfare, than when she was at the Stockton Encampment.

13   She felt unsafe in such close proximity to Stockton Boulevard.

14         38.    On or around May 9, 2019, the Sheriff’s Department had another

15   operation outside of the Stockton Encampment. The Sheriff’s Department again

16   ordered people to leave, without written notice. Ms. Mendez was given very little

17   time to move and was threatened with arrest. The Sheriff’s Deputies destroyed Ms.

18   Mendez’s donated tent and did not offer her shelter. Ms. Mendez does not know

19   where else she can go and rest—the Sheriff’s Department has forced her to move

20   multiple times without offering any adequate alternative.

21         39.    On May 16, 2019, Ms. Mendez was sleeping and resting around the

22   corner from the encampment because she had nowhere else to be. Sheriff’s Deputies

23   issued her a Notice of Trespass that evening. On May 17, 2019, she was arrested

24   and taken to jail for trespass.

25         40.    Based on the raid and her arrest after the raid, Ms. Mendez fears that

26   the Defendants will continue to use these heavy-handed practices to remove herself

27   and other residents that are currently homeless from sight, including but not

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 10 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 11 of 22




 1   limited to threatening prosecution or making additional arrests for sleeping outside

 2   with her tent or blankets, failure to obey orders to move along, and/or trespass. Ms.

 3   Mendez fears that Defendants will continue to prevent her from sleeping and

 4   resting, and will destroy her property without a warrant and adequate notice in the

 5   future.

 6                                    Palmer Overstreet

 7         41.    Plaintiff Palmer Overstreet has been a resident of the County of

 8   Sacramento at all relevant times.

 9         42.    Mr. Overstreet has slept at the Stockton Encampment for over four

10   years. Mr. Overstreet supports himself by fixing and building bikes for people in the

11   community. He makes around $200-$300 per week at most, and cannot get General

12   Assistance because he reached the 3-month time limit. He does not make enough

13   money to pay for housing or shelter.

14         43.    Mr. Overstreet did not receive any notice from the Sheriff that they

15   would be closing down the Stockton Encampment, though he was aware other

16   people received a document providing 72-hours’ notice. Mr. Overstreet did not have

17   a safe space that he could store his items prior to the noticed date.

18         44.    Mr. Overstreet slept at the Stockton Encampment because he cannot

19   find shelter elsewhere. Last month, he tried calling at least a dozen homeless

20   services providers in the City and County of Sacramento to secure a bed. They were

21   all full and had no beds available. Around one to two weeks before the Sheriff’s raid,

22   Mr. Overstreet again tried to call shelters to find a bed. He was again unsuccessful

23   because there is a shortage of beds in the County.

24         45.    On May 1, 2019, Mr. Overstreet was only able to get some of his

25   belongings out of the Stockton Encampment during the raid. Everything else was

26   destroyed or thrown away without his consent. The Sheriff’s Deputies disposed of

27

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                               - 11 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 12 of 22




 1   his tent, tools, bike parts, cooking equipment, and other personal items. Mr.

 2   Overstreet no longer has the tools or parts that he uses to support himself.

 3         46.    The Sheriff’s Department gave him a Notice of Trespass and took down

 4   his name while he was walking out of the Stockton Encampment. He understood

 5   this to be a citation for trespass, but he did not understand why he received it

 6   because he was already on his way out of the Stockton Encampment. Mr. Overstreet

 7   was not given any motel vouchers, offers for shelters, or other placement that would

 8   provide him a safe space to rest.

 9         47.    After the Stockton Encampment closed, Mr. Overstreet slept on the

10   asphalt directly outside of the Stockton Encampment for several days. On May 9,

11   2019, the Sheriff’s Department told everyone, including Mr. Overstreet, that they

12   had to leave and that they cannot camp, sleep, or rest outside of the Stockton

13   Encampment. The Sheriff’s Department threatened to arrest anyone who did not

14   leave the area or go to a shelter. The Sheriff’s Department did not offer shelter

15   space to Mr. Overstreet during this second displacement. Mr. Overstreet has been

16   forced to move several times, first from the Encampment, then the asphalt outside

17   of the Encampment. Mr. Overstreet does not know where else he is able to go to

18   sleep and rest.

19         48.    Based on the raid and the Sheriff Department’s threat to arrest him on

20   May 9, 2019, Mr. Overstreet fears that the Defendants will continue to use these

21   heavy-handed practices to remove himself and other residents who are currently

22   homeless from sight, including but not limited to threatening prosecution or making

23   actual arrests for sleeping outside with his tent or blankets, failure to obey orders to

24   move along, and/or trespass. Mr. Overstreet fears that Defendants will continue to

25   prevent him from camping, and will destroy his property without a warrant and

26   adequate notice in the future.

27

28
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 - 12 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 13 of 22




 1                    Sacramento Homeless Organizing Committee

 2         49.     Sacramento Homeless Organizing Committee (“SHOC”) is a nonprofit

 3   organization incorporated under the laws of the State of California. SHOC was

 4   founded in 1987 by advocates, service providers and formerly homeless and low-

 5   income individuals to amplify the voice of homeless and low-income community

 6   members.

 7         50.    SHOC and its board members seek to address problems of

 8   homelessness through publishing a newspaper that educates the public on issues of

 9   poverty and homelessness that is distributed by those experiencing homelessness.

10   SHOC also engages in policy advocacy, direct non-violent actions, and education to

11   bridge the gap between the homeless community and others in our society.

12         51.     In light of the urgency of the impending raid and dislocation of

13   residents at the longstanding Stockton Encampment, several SHOC board members

14   provided education, support and assistance to the residents during the days before

15   and the day of the raid. SHOC, as an advocacy organization, also spoke with

16   community partners in an effort to find a solution to sustain and improve living

17   conditions at the Stockton Encampment.

18         52.    The evening before the raid, SHOC board members were at the

19   encampment to help organize community groups, residents, and other volunteers.

20   On the day of the raid, SHOC board members assisted residents in understanding

21   their rights. SHOC members were on site to observe and ensure that residents were

22   not illegally arrested or forced to move. Because of the Sheriff’s dispersal order,

23   SHOC members were unable to fully perform their tasks. Board members also

24   physically helped some residents move their property out of the Stockton

25   Encampment.

26         53.    SHOC board members are familiar with Sacramento and available

27   resources. The board members did not and do not know of any place unhoused

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 13 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 14 of 22




 1   individuals can safely relocate without violating the County’s rules on camping or

 2   placing property on public places.

 3         54.    Because of Defendants’ actions, SHOC has been forced to divert

 4   resources to not only warn and educate the residents at the Stockton Encampment

 5   regarding their legal rights and protections, but also to go beyond SHOC’s usual

 6   and customary activities to physically help residents move on the day of the raid,

 7   and provide physical and emotional support in the days following to assist residents

 8   manage the traumatic dislocation.

 9                                        DEFENDANTS

10         55.    Defendant County of Sacramento is a public entity, duly organized and

11   existing under the laws of the State of California. The County has at all times

12   relevant been responsible for the actions, policies, procedures, practices, and

13   customs of the Sacramento County Sheriff’s Department. On information and belief,

14   the County directed the raid and eviction of individual Plaintiffs from the Stockton

15   Encampment and directed Defendant SHRA to issue Notices of Trespass to

16   individual Plaintiffs and other residents on May 1, 2019.

17         56.    Defendant Nav Gill is the Sacramento County Executive. The County

18   Executive is responsible for planning, organizing, directing, and coordinating

19   County activities.

20         57.    Defendant County of Sacramento, as the Successor Agency for the

21   Redevelopment Agency of the County of Sacramento, owns one parcel within the

22   Stockton Encampment (5700 Stockton Boulevard). On information and belief, the

23   County, in this capacity, directed the eviction of individual Plaintiffs from the

24   Stockton Encampment and directed Defendant SHRA to issue Notices of Trespass

25   to individual Plaintiffs and other residents on May 1, 2019.

26         58.    Defendant Sacramento County’s Sheriff’s Department is a department

27   of Sacramento County. The Sheriff’s Department enforces the actions, policies,

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                               - 14 -
              Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 15 of 22




 1   procedures, practices and customs that led to the raid and eviction of individual

 2   Plaintiffs from the Stockton Encampment.

 3             59.     Defendant Scott Jones is the Sheriff of Sacramento County and in that

 4   capacity is responsible for the operations of the Sheriff’s Department.

 5             60.     Defendant Sacramento Housing and Redevelopment Agency is a joint-

 6   powers agency created by the City of Sacramento and the County of Sacramento.

 7   Defendant SHRA was designated with responsibility for one parcel within the

 8   Stockton Encampment (5716 Stockton Boulevard) by the City of Sacramento, as the

 9   Successor Agency to the Redevelopment Agency of the City. On information and

10   belief, SHRA directed the eviction of individual Plaintiffs from the Stockton

11   Encampment. SHRA issued Notices of Trespass to residents of the Stockton

12   Encampment on behalf of SHRA and the County on May 1, 2019 during the raid.

13             61.     Defendant La Shelle Dozier is the Executive Director of SHRA, and in

14   that capacity is responsible for the scope of the enforcement action taken against

15   individual Plaintiffs and other homeless persons who resided at the Stockton

16   Encampment.

17             62.     Defendant Deputy Lee is a Deputy of the Sacramento County Sheriff’s

18   Department and is responsible for the excessive force against Plaintiff Betty Rios

19   that broke her arm.1

20             63.     All of the above individual defendants are sued in their official

21   capacities with the exception of Defendant Deputy Lee, who is sued in both his

22   individual and official capacities.

23             64.     Plaintiffs are informed and believe that the acts of Defendants

24   described in this Complaint were undertaken to execute policies and practices of

25   authorized policymakers of Defendant County of Sacramento. These policies and

26

27   1   At this time, Plaintiffs have not yet been able to obtain Deputy Lee’s full name.

28
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                     - 15 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 16 of 22




 1   practices were implemented by the remaining Defendants, and each of them, acting

 2   as the agent, servant, employee and/or in concert, and/or in conspiracy with each of

 3   said other Defendants. Each of the Defendants caused, and is liable for, the

 4   unconstitutional and unlawful conduct and resulting injuries by personally

 5   participating in said conduct or acting jointly by authorizing, acquiescing or setting

 6   in motion policies, plans and actions that led to the unlawful conduct.

 7                             IV.    LEGAL BACKGROUND

 8         65.     At all relevant times, Defendants and their agents acted under color of

 9   state law and within the scope of their employment.

10         66.    Defendants' actions and conduct have resulted and will result in

11   irreparable injury to Plaintiffs. Plaintiffs have no plain, adequate or complete

12   remedy at law to address the wrongs described herein. Defendants have made it

13   clear by their previous and ongoing actions that they intend to continue the

14   unlawful conduct described above. Defendant County has a policy and practice of (1)

15   confiscating and destroying the personal property of individual Plaintiffs and

16   similarly situated homeless individuals without legal basis; and (2) criminalizing

17   individual Plaintiffs’ ability to rest and perform other unavoidable acts of survival

18   in public places. The remaining Defendants have and will continue to participate in

19   implementing this policy and practice unless and until restrained by an injunctive

20   decree of this Court.

21         67.    The acts of Defendants as alleged above constituted violations of

22   individual Plaintiffs’ established constitutional rights. Defendants knew or should

23   have known that their conduct in intentionally seizing and immediately destroying

24   all of individual Plaintiffs' personal property was inconsistent with individual

25   Plaintiffs’ constitutional rights, and they knew or should have known that issuing a

26   Notice threatening criminal prosecution for “camping or lodging” violates the

27   Eighth Amendment.

28
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                               - 16 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 17 of 22




 1         68.     An actual controversy exists between Plaintiffs and Defendants

 2   because Defendants have engaged in the unlawful and unconstitutional conduct as

 3   alleged and intend to continue this unlawful conduct as an ongoing practice and

 4   policy of the County of Sacramento. Plaintiffs seek a declaration that the threat of

 5   prosecution and imposition of criminal penalties for involuntary conduct associated

 6   with being homeless and the seizure and destruction of personal property without

 7   proper notices, warrants, or hearing rights is unlawful and unconstitutional.

 8         69.    As a direct and proximate result of the Defendants’ unconstitutional

 9   and unlawful policies, practices and conduct, individual Plaintiffs have suffered,

10   and will continue to suffer damages, including but not limited to: (1) having no

11   place to sleep, rest, or lie without harassment and threat of criminal punishment by

12   Defendants; and (2) the deprivation and destruction of property, including clothing,

13   bedding, medication, personal documents and other personal possessions, leaving

14   them without their essential personal belongings necessary for shelter, health, well-

15   being and personal dignity.

16                                 V.    CAUSES OF ACTION

17                                FIRST CAUSE OF ACTION

18    Denial of Constitutional Right Against Unreasonable Search and Seizure

19           (Fourth Amendment to the U.S. Constitution; 42 U.S.C. § 1983)

20         70.    Plaintiffs incorporate each and every allegation of the preceding

21   paragraphs as if fully set forth herein.

22         71.    Defendants’ above described policies, practices, and conduct violate the

23   individual Plaintiffs’ right to be free from unreasonable searches and seizures under

24   the Fourth Amendment to the United States Constitution and 42 U.S.C. § 1983 by

25   confiscating and then destroying individual Plaintiffs’ property without a warrant.

26         72.    These unlawful actions were done with intent to deprive the individual

27   Plaintiffs of their right to be secure in their property.

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 17 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 18 of 22




 1         73.     As a direct and proximate consequence of these unlawful acts,

 2   individual Plaintiffs have suffered and continue to suffer harm from the loss of their

 3   personal property and are entitled to compensatory damages.

 4                               SECOND CAUSE OF ACTION

 5                Denial of Constitutional Right to Due Process of Law

 6        (Fourteenth Amendment to the U.S. Constitution; 42 U.S.C. § 1983)

 7         74.     Plaintiffs incorporate each and every allegation of the preceding

 8   paragraphs as if fully set forth herein.

 9         75.     Defendants’ above described policies, practices, and conduct violate the

10   individual Plaintiffs’ right to due process of law under the Fourteenth Amendment

11   of the U.S. Constitution and 42 U.S.C. § 1983.

12         76.     Defendants had a duty to provide the individual Plaintiffs with notice

13   that their property was at risk of being seized and/or destroyed and an opportunity

14   to be heard. Defendants failed to do so. Further, they did not preserve the

15   individual Plaintiffs’ property or provide a means of reclaiming it, thereby stripping

16   individual Plaintiffs of any meaningful opportunity to contest the deprivation of

17   their property.

18         77.     As a direct and proximate consequence of the acts of Defendants’

19   agents and employees, individual Plaintiffs have suffered and continue to suffer loss

20   of their personal property and are entitled to compensatory damages for their

21   property and other injury to their person.

22                                THIRD CAUSE OF ACTION

23               Violation of Civil Rights, Cruel and Unusual Punishment

24           (Eighth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)

25         78.     Plaintiffs incorporate each and every allegation of the preceding

26   paragraphs as if fully set forth herein.

27

28
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                 - 18 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 19 of 22




 1          79.    The County’s failure to provide adequate shelter space often forces the

 2   individual Plaintiffs and other homeless individuals to sleep in public places in

 3   Sacramento County.

 4          80.    Individual Plaintiffs are homeless and slept and rested at the Stockton

 5   Encampment with other similarly situated persons. The Stockton Encampment, at

 6   the time of closing, had dumpster services, portable restrooms, and a group of

 7   residents that created a community to support each other including elected leaders.

 8   The Stockton Encampment is a vacant, unused lot, with no imminent plans for

 9   development.

10          81.    Although Defendants knew that individual Plaintiffs are homeless and

11   that the County does not and did not at all relevant times have the available

12   resources to provide individual Plaintiffs shelter beds, Defendants threatened

13   individual Plaintiffs with criminal punishment for resting and sleeping at the

14   Stockton Encampment. Defendants are punishing individual Plaintiffs and other

15   similarly situated homeless people based on their status as homeless persons and

16   their need to sit, lie, or sleep in public spaces.

17          82.    Defendants’ actions that penalize individual Plaintiffs for their

18   homeless status is cruel and unusual punishment in violation of individual

19   Plaintiffs’ established rights under the Eighth Amendment of the U.S. Constitution

20   as incorporated in, and applied to the states through, the Fourteenth Amendment.

21                               FOURTH CAUSE OF ACTION

22                                       Excessive Force

23           (Fourth Amendment to the U.S. Constitution; 42 U.S.C. § 1983)

24                      Plaintiff Betty Rios against Defendant Lee.

25          83.    Plaintiffs incorporate each and every allegation of the preceding

26   paragraphs as if fully set forth herein.

27

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 19 -
           Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 20 of 22




 1         84.    Plaintiff Betty Rios has a clearly established Constitutional right

 2   under the Fourth Amendment to bodily integrity and to be free from excessive force

 3   by law enforcement. Defendant Lee’s actions and use of force were objectively

 4   unreasonable in light of the facts and circumstances confronting them and violated

 5   Plaintiff Rios’ Fourth Amendment right.

 6         85.    As a result, Plaintiff Rios suffered physical pain and suffering.

 7   Defendant Lee’s use of force was excessive because he was not in an immediate

 8   defense of life situation. There were alternatives for Defendant Lee other than the

 9   use of excessive force.

10         86.    Defendant Lee’s use of force was excessive and unreasonable under the

11   circumstances, especially since Plaintiff Rios was unarmed, was leaving the

12   premises, and was complying with their orders.

13         87.    Defendant Lee’s conduct was willful, wanton, and done with reckless

14   disregard for the rights and safety of Plaintiff Rios and therefore warrants the

15   imposition of damages.

16         88.    As a direct and proximate result of the actions of Defendant Lee,

17   Plaintiff Rios has suffered injuries and is at risk of future injuries and harm.

18                                FIFTH CAUSE OF ACTION

19                                     Declaratory Relief

20                                   (28 U.S.C. §§ 2201-2202)

21         89.    Plaintiffs incorporate each and every allegation of the preceding

22   paragraphs as if fully set forth herein.

23         90.    Under 28 U.S.C. Section 2201, this Court has authority to issue a

24   judgment declaring the rights of the parties and issue an injunction to enforce the

25   Court’s declaration.

26         91.    An actual controversy exists between Plaintiffs and Defendants in that

27   Defendants have engaged in the unlawful and unconstitutional conduct as alleged

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 20 -
             Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 21 of 22




 1   and intend to continue this unlawful conduct as an ongoing practice and policy of

 2   the County of Sacramento, whereas Plaintiffs claim that these practices are

 3   unlawful and unconstitutional and therefore seek a declaration of rights with

 4   respect to this controversy.

 5                              VI.    REQUEST FOR RELIEF

 6      WHEREFORE, Plaintiffs request judgment against Defendants as follows:

 7      A.    For a permanent injunction, enjoining and restraining Defendants from:

 8                 a. Seizing and destroying the personal property of homeless

 9                    individuals without providing proper notices, warrants, and hearing

10                    rights.

11                 b. Enforcing the County’s stated policy that “every person who

12                    camps/lodges or stores property on public land without the

13                    permission of the owner is committing a misdemeanor violation”

14                    against homeless individuals who cannot obtain shelter and

15                    sleep/rest/lay/camp on vacant undeveloped public lots.

16                 c. Enforcing any other statutes, ordinances, practices or policies that

17                    criminally punish or threaten to punish

18                    sleeping/resting/laying/camping on public property by those who are

19                    involuntarily in public space.

20      B.    For a declaration that the enjoined policies, practices, and conduct violate

21            Plaintiffs’ Constitutional rights as follows:

22                 a. To be free from the seizure and destruction of personal property

23                    without proper notices, warrants, or hearing rights in violation of

24                    the Fourth and Fourteenth amendment to the U.S. Constitution.

25                 b. To be free from cruel and unusual punishment under the 8th

26                    amendment to the U.S. Constitution for

27                    sleeping/resting/laying/camping on vacant public lots when

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 21 -
            Case 2:19-cv-00922-KJM-DB Document 1 Filed 05/22/19 Page 22 of 22




 1                    individuals cannot otherwise obtain shelter.

 2     C.    For the return of Plaintiffs’ property;

 3     D.    For all Plaintiffs, compensatory damages subject to proof;

 4     E.    For Plaintiff Rios, special damages including medical expenses subject to

 5           proof;

 6     F.    For an award of attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and

 7           any other applicable provisions of law; and

 8     G.    For such other and further relief as the Court may deem proper.

 9
     DATED: May 22, 2019
10

11
                                        By: _____/s/ Laurance H Lee_____________
12                                      Laurance Lee
                                        Karen Kontz
13                                      LEGAL SERVICES OF
14                                      NORTHERN CALIFORNIA
                                        Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25
26

27

28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
                                                - 22 -
